Citation Nr: 1544695	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  02-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 20, 2014 and in excess of 50 percent from October 20, 2014.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to service connection for tinnitus, right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from May 1964 to July 1966 and from July 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from January 2000 and April 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2005 decision, the Board denied entitlement to an evaluation in excess of 30 percent for PTSD.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 memorandum decision, the Court vacated the Board's February 2005 decision and remanded the Veteran's claim for readjudication.  

In July 2008 the Board remanded the claim for further development.  In a November 2014 rating decision, the RO increased the evaluation for PTSD to 50 percent effective October 20, 2014.  The claim is now properly before the Board for appellate consideration.

The issues of entitlement to an increased evaluation for diabetes mellitus, type II, and service connection for right ear tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 20, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From October 20, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2014, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2014).

2.  For the period from October 20, 2014, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Letters dated in February 2009, September 2009, and March 2013 addressed the notice requirements, and the matters were re-adjudicated in a subsequent supplemental statement of the case.  Although these letters did not specifically refer to the claim for an increased evaluation for PTSD, they did indicate that in order for a claim for an increased evaluation to be granted, the record must show a worsening of the condition.  Therefore, the Board finds that the duty to notify has been fulfilled.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 2004 and October 2014, the reports of which describe the disability in sufficient detail to adequately inform the Board's judgement.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran had a VA examination in December 1999 at which he reported isolation, mistrust of people, insomnia, and flashbacks.  He was working fulltime and had a girlfriend with whom he reported getting along.  On examination the Veteran's thought process was relevant and coherent with no delusions or disorder of associations.  He denied suicidal or homicidal ideations or auditory and visual hallucinations.  The Veteran was fully alert and oriented, attention and concentration were fair, and memory was grossly intact.  

The Veteran wrote in a February 2000 statement that he had missed time from work due to nightmares and flashbacks, he stayed to himself at work, did not have friends, had trouble with authority figures, such as supervisors, and had difficulty trusting people.  In March 2000, a private certified trauma specialist reviewed the record and wrote that the Veteran was suffering from chronic and severe PTSD.  The Veteran had VA treatment in March 2000 at which he reported nightmares twice a week on average.  It was also noted at March 2000 treatment that his mood was irritable, but his thoughts were organized and goal directed.  There were no delusions, suicidal or homicidal ideation, or perceptual disturbances, and the  Veteran was fully oriented.  His insight and judgment were considered fair.

In October 2000 the Veteran wrote that he had not worked since August 2000.  He had flashbacks on a daily basis, mood swings, intrusive thoughts, and ongoing nightmares.  The Veteran's girlfriend wrote in October 2000 that she had witnessed him having flashbacks and nightmares.  He was not a social person and sometimes shut himself off to her.  She also noted that she accompanied him to the VA examination and that it was only 12 minutes long.

In September 2002 the Veteran wrote that he was in a deep state of depression.  He had gotten married in July 2001, but felt that his marriage was failing, and he had been having anxiety and social withdrawal.  At times he had thoughts of suicide, and he spent a lot of time along watching Vietnam War movies.  At October 2002 VA treatment, the Veteran reported nightmares, flashbacks, anger, concentration difficulties, and hyperstartle response.  He also reported depression and anxiety from family discord.  It was noted that the Veteran was on workers compensation due to a workplace knee injury.

The Veteran had another VA examination in June 2004.  He reported working for the county protective services as an officer for the past four years.  At the time of the examination he was doing well at work with no problems with supervisors or disciplinary actions.  The Veteran was still married and reported enjoying spending time with his wife.  He read the newspaper and watched television for entertainment and helped with household chores, yard work, and bill paying.  The Veteran said that he occasionally snapped at his wife but did not generally have problems with getting irritated.  

On examination the Veteran was neatly dressed, alert, cooperative, and showed good eye contact.  He was oriented to time, place and person, and psychomotor activity was within normal limits.  Affect was varied but constrained, mood congruent, and he showed no signs of irritation.  Thought process was goal directed and there were no signs of delusional or paranoid belief symptoms.  The Veteran did not have suicidal ideation.  He reported he had intense flashbacks that lasted for a couple of minutes, became nervous when confronted with situations that reminded him of Vietnam, and he had occasional severe panic attacks.  The examiner felt that the Veteran's emotions appeared to be somewhat restricted.  It was noted that the Veteran had no problems with poor concentration, feelings of worthlessness, or thoughts of suicide.  Overall the examiner felt that there was minimal reduction of social, vocational and mental functioning.  The amount of avoidance of social contact and confrontation interfered mildly to moderately with his ability to interact effectively.  The examiner also felt that the Veteran's ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning.

At January 2006 VA treatment the Veteran became visibly depressed while talking about his flashbacks.  He continued to have nightmares related to his service in Vietnam.  At other January 2006 treatment he reported having a very hard time being around others and that he felt like he was getting smothered when he got nervous.  He struggled with intrusive thoughts, heightened arousal, and avoidance on a daily basis.  It was noted that he continued to work but had difficulty interacting with coworkers.

The Veteran had a VA examination in May 2011 at which he reported that nightmares and flashbacks had become more frequent and had increased in intensity.  He had difficulty being social, was irritable, and was still working.  The Veteran denied suicidal ideation.  On examination the Veteran was alert and fully oriented.  Speech was normal and he denied current suicidal or homicidal ideation and hallucinations.  Judgment was intact and insight was good.

The Veteran had another VA examination on October 20, 2014 at which he reported working until his retirement in April 2014.  He avoided social activities and struggled with interpersonal relationships.   The examiner felt that the Veteran had occupational and social impairment with reduced reliability and productivity.  Symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On examination speech was normal, mood was withdrawn, and thoughts were logical, clear and goal directed.  The Veteran did not experience hallucinations or delusions, and he denied suicidal or homicidal ideation, plan or intent.  He was fully oriented and attention and concentration were adequate.  The Veteran did not display any gross memory impairments, and insight and judgment were relatively good.

After reviewing the evidence of record, the Board concludes that the record does not show occupational and social impairment with reduced reliability and productivity, as is required for a 50 percent evaluation, the next highest available, for the period prior to October 14, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The treatment records and examination results show that thought process was normal, judgment and insight intact, that there was not impairment of memory, and that he did not have delusions.  The Veteran reported in September 2002 that at times he thought of suicide, but the record otherwise shows that at treatment and on examination he did not have suicidal or homicidal ideation.  The June 2004 VA examiner felt that there was only minimal reduction of social, vocational and mental functioning.  The Veteran was able to maintain employment, although he reported difficulty interacting with co-workers.  The record does not show the level of severity consistent with a 50 percent evaluation, with no change in work responsibilities from which it would be reasonable to infer there had been no reduction in reliability or productivity as needed for a 50 percent evaluation.   

In regards to the period from October 20, 2014, the Board concludes that the record does not show occupational and social impairment, with deficiencies in most areas, as is required for a 70 percent evaluation, the next highest available.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  At the October 2014 VA examination the Veteran was oriented to time, place and person, and he did not experience hallucinations or delusions or suicidal or homicidal ideation.  Insight and judgment were "relatively good," there was no gross memory impairment, and thought process was normal.  The examiner also noted that test results showed some evidence of an exaggerated response style and that there was no objective evidence that the Veteran had ever experienced symptoms of a psychotic-spectrum mental illness.  Overall, the record fails to show the criteria for an increased 70 percent rating are met.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  The schedular criteria for psychiatric disability, however, are not meant to be an exhaustive list and thus, essentially contemplate any and all symptoms.  Moreover, there is no showing that PTSD has caused marked interference with employment or frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for diabetes mellitus, type II, malaria, and right ear hearing loss.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran consistently worked with only small gaps in employment until he retired in April 2014.  The October 2014 VA examiner felt that the Veteran would likely be able to perform meaningful, sedentary jobs if he needed to.  While the record shows that there may be some interference with employment due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

ORDER

An evaluation in excess of 30 percent for PTSD prior to October 20, 2014 is denied.

An evaluation in excess of 50 percent for PTSD from October 20, 2014 is denied.


REMAND

The Veteran is seeking an increased evaluation for diabetes mellitus, type II, and service connection for right ear tinnitus.  In an April 2013 rating decision, the RO increased the evaluation for diabetes mellitus, type II, to 20 percent and denied the claim for service connection for right ear tinnitus.  A notice of disagreement was received by VA in February 2014.  However, a review of record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case regarding his claims for an increased rating for diabetes mellitus, type II, and service connection for right ear tinnitus.  This should include notice of the need to file a timely substantive appeal if he desires the Board to address this matter.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


